Citation Nr: 0939629	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO. 07-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage, left side of mandible and tongue.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active duty from June 1971 to March 1973, and 
from October 2003 to April 2005. In addition to his active 
service, the Veteran had more than 25 years of reserve 
component service of unverified types.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board notes that in his January 2006 claim, the Veteran 
specifically stated that he claims entitlement to service 
connection for nerve damage in his mouth. The RO only 
adjudicated the claim on the basis of whether compensation is 
warranted under 38 U.S.C. § 1151. There is a June 2009 VA 
examination report positively connecting the Veteran's 
current disability with the September 2005 dental work; 
however, the Veteran's service status at the time of the 
dental work is not clear. His DD Form 214 shows that he was 
no longer in active duty status as of April 2005, but he has 
many years of reserve service that are not verified in the 
record. Because of these facts, as well as the specificity in 
the Veteran's January 2006 claim, the issue of entitlement to 
service connection for nerve damage in the Veteran's mouth 
must be REFERRED to the RO for development and adjudication.


FINDINGS OF FACT

A preponderance of the medical evidence supports a conclusion 
that nerve damage, left side of mandible and tongue was not 
caused by carelessness, negligence, lack of proper skill, or 
error in judgment on the part of VA in furnishing medical 
treatment to the Veteran, nor was such the result of an event 
not reasonably foreseeable.




CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted. 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to compensation under 38 U.S.C. 
§ 1151 for nerve damage, left side of mandible and tongue, 
which he contends is a result of the procedure performed at a 
VA facility in September 2005 to extract his wisdom tooth. 

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a Veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

 (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or 



(B) an event not reasonably foreseeable."

Additional disability

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment. See 38 
C.F.R. § 3.361(b) (2009).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability. Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause. See 38 
C.F.R. § 3.361(c)(1) (2009).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. See 38 C.F.R. § 3.361(c)(2) (2009).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 


Veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32. Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. See 38 C.F.R. § 3.361(d)(1) (2009).


Foreseeability

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2009).

Analysis

Again, in this case, the Veteran is seeking entitlement to 
compensation under 38 U.S.C. § 1151 for nerve damage, left 
side of mandible and tongue, which he contends is a result of 
the procedure performed at a VA facility in September 2005 to 
extract his wisdom tooth.

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such additional disability was the result of either (A) 
negligence or carelessness on the part of VA or (B) an event 
which was not reasonably foreseeable.



With respect to the matter of additional disability, medical 
evidence indicates that the Veteran developed pain on the 
left lateral and left dorsum of the tongue, which was 
characterized as lingual nerve neuritis/neuralgia, 
immediately following the September 2005 wisdom tooth 
extraction. See January and April 2006 VA outpatient 
treatment notes. The Veteran's condition was confirmed in the 
June 2009 VA examination report, and the examiner clearly 
stated that there "is a 50% or greater probability that the 
paresthesia of the left side of the tongue resulted from 
extraction of tooth number 17 in September 2005," and that 
the complaints were "right after the surgery not before the 
surgery." Taken together, the medical evidence indicates 
that additional disability, in the form of paresthesia of the 
left side of the tongue, occurred after, and as a consequence 
of the VA extraction of the Veteran's wisdom tooth in 
September 2005. The statutory requirement that additional 
disability be present is therefore met.

The Board observes in passing that the exact nature of the 
Veteran's nerve damage have not been delineated with 
precision. For the purposes of this decision, however, such 
delineation is not necessary. It is sufficient that the 
medical evidence establishes that additional disability 
exists.

The question to be answered, then, is whether the additional 
disability is due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disability is the 
result of an event which was not reasonably foreseeable. 

While there are voluminous records showing the various 
complaints of pain, numbness, or other issues with the 
Veteran's tongue since the September 2005 procedure, the only 
medical evidence which specifically discusses the matters at 
issue are the November 2006 opinion from the Veteran's 
private doctor, S.A.S, DDS, and the June 2009 VA examination 
report.

In his opinion, Dr. S.A.S. stated that he discussed with the 
Veteran "that the risk of nerve injury to the lingual and 
inferior alveolar nerve are inherent in removal of impacted 
wisdom teeth" While this opinion does not address whether 
the conduct of the doctors performing the tooth extraction 
was careless or not, it clearly suggests that the Veteran's 
resulting additional disability was foreseeable.

In June 2009, following the Board hearing and remand, the 
Veteran was afforded a VA examination. The examiner confirmed 
that the Veteran has had paresthesia on the left side of the 
tongue since the extraction of his wisdom tooth. The examiner 
noted that the extraction area number 17 on September 2005 is 
well healed and without evidence of residual infection. He 
also referred to Dr. S.A.S' November 2006 opinion, in which 
the dentist noted that he feels his tongue pain was due to 
biting as a result of loss of sensation. The Veteran, on the 
date of the VA examination, reported pain on the left side of 
his tongue when brushing, as well as a bad taste in his mouth 
and bad breath. He also reported "hypesthesia on the left 
side tip of tongue and he has a parethesia (tingling) and 
pain on the left side of the tongue." The examiner opined 
that the Veteran likely bit his tongue while under the 
anesthetic effects of the local dental induction to extract 
tooth number 17 and it "is also possible that there might 
have been some trauma to the lingual nerve during the 
extraction of tooth 17." The examiner opined that "it is a 
50% of greater probability that the paresthesia of the left 
side of the tongue resulted from extraction of tooth number 
17 in September of 2005" and that "it is possible that 
during the surgery the lingual nerve could have been 
traumatized," but that he felt "it more likely that the 
patient bit his tongue with under the effects of local 
anesthesia." The examiner went on to state that it is "not 
likely that the Veteran's nerve damage, including the 
mandible and tongue was probably caused by VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault in furnishing the medical treatment 
or was the result of an event that was not reasonably 
foreseeable."

The record does not contain any contrary evidence. There is 
nothing in the objective medical evidence of record to 
indicate that the Veteran's additional disability was a 
result of carelessness, negligence, etc. or was an event 
which was not reasonably foreseeable. There is also no 
medical evidence to suggest that the treatment the Veteran 
received was performed without the Veteran's informed 
consent, nor has he so alleged. While VA has not been able to 
obtain copies of the consent forms, the 


Veteran does not suggest that he did not sign a consent. He 
simply notes that VA mentioned a waiver, but that he has not 
seen it. See February 2008 Board Videoconference Hearing 
transcript at page 10. He has never suggested that the 
procedure was performed without his consent.

The only evidence in the claims file serving to link the 
Veteran's nerve damage to negligence on the part of VA 
emanates from statements made by the Veteran himself. See, 
e.g., hearing statements, and February 2007, May 2007, and 
February 2009 Veteran statements. It is now well settled, 
however, that laypersons without medical training, such as 
the Veteran, are not qualified to render medical opinions 
regarding matters such as determinations of etiology and the 
proper standard of care, which call for specialized medical 
knowledge. See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 
(2009) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. The Veteran's statements in this regard are 
accordingly lacking in probative value.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim. The 
Veteran has submitted no such evidence. See 38 U.S.C.A. § 
5107(a) [it is a claimant's responsibility to support a claim 
for VA benefits].

Accordingly, the competent medical evidence of record 
indicates that the nerve damage to the tongue experienced by 
the Veteran, although regrettable, was not due to 
carelessness, negligence, lack of proper skill, and error in 
judgment on the part of VA, nor to an event not reasonably 
foreseeable. The claim fails on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to compensation under 38 
U.S.C. § 1151. The benefit sought on appeal is accordingly 
denied.



Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice 
from VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(2009). This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).


Here, the March 2006 letter to the Veteran satisfied the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). Any defect with respect to the timing of the notice 
requirement was harmless error. The Veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2009). Here, the 
Veteran's statements, his service treatment records, and VA 
treatment records have been associated with the claims 
folder. The Veteran was afforded a Board videoconference 
hearing and an RO hearing and both hearing transcripts are of 
record. The Veteran was afforded VA examination with regard 
to this claim, and the June 2009 report is also of record. 
The Veteran did submit a statement following the June 2009 VA 
examination, which essentially duplicated 


his previous arguments. While a Supplemental Statement of the 
Case (SSOC) has not been issued since the receipt of this new 
statement, the Board finds that one is not necessary, as the 
information within the statement is essentially duplicative 
and has already been considered by the RO. As such, a waiver 
of RO review is not necessary.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage, left side of mandible and tongue, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


